Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 05/18/2022.
The application has been amended as follows: 
Claim 21. (Currently Amended) A cervical collar having an anterior component and a posterior component securable to the anterior component with at least one strap, the anterior component defining a central axis, the anterior component forming a frontal opening, and the anterior component comprising: 
a main support defining first and second frontal projections extending over a top segment of the frontal opening, the first and second frontal projections extend laterally and anteriorly toward the central axis such that the first and second frontal projections are arranged to jut horizontally and from and between the first and second frontal projections relative to and along the central axis, the lower portion having an inner periphery forming an entirety of a segment of the frontal opening below the first and second frontal projections and commencing at first and second recessed portions along the inner periphery and extending posteriorly by being formed by the first and second frontal projections, the main support further forming first and second flanks extending from the first and second frontal projections 
an intermediate support defining a front portion centered about and having opposed sides extending 
wherein the intermediate support defines first and second slots proximate the first and second frontal projections of the main support on the opposed sides of the front portion of the intermediate support, respectively, the main support defines first and second slots at second end portions of the first and second flanks adjacent the first and second frontal projections and proximate to the central axis, respectively, the first and second slots of the intermediate support extending in a first direction relative to the central axis, and the first and second slots of the main support extending in a second direction relative to the central axis different from the first direction; 
an adjustment mechanism including first and second traction elements each having a first end portion forming a boss coupling to and extending through the first and second slots of the main support and intermediate support, respectively, and defining first and second sliding connections, the first and second traction elements each having a second end portion extending downwardly from the first end portion and relative to the central axis, 
the second end portion of the first and second traction elements forming a series of teeth, the adjustment mechanism further defining a lock element having upper and lower portions each of which forms a series of teeth for engaging the series of teeth of the first and second traction elements, the lock element having an actuator located along the central axis and protruding through an opening formed by the lower portion of the main support, wherein the lock element is monolithic; 
a connector defining an opening for receiving the actuator, and curved channels for receiving first and second arms and through which the first and second traction elements are guided and slidingly engage the upper and lower portions of the lock element, respectively, the connector also defining peripheral surfaces to the curved channels to direct the first and second traction elements upwardly toward the first and second slots, the connector being monolithic and located within the main support and forming a cavity into which the lock element is located;
wherein the lock element forms the first and second arms having first and second end portions and extending curvingly away from opposed first and second sides from a center section of the lock element toward a rear portion of the connector such that the first and second end portions of the first and second arms, respectively, bias against the rear portion of the connector and the center section of the lock element biasing a front portion of the connector, and 
wherein the lock element is movable in a first direction toward the rear portion of the connector under a spring bias to disengage the series of teeth of the upper and lower portions of the lock element from the series of teeth of the first and second traction elements, respectively, thereby enabling the intermediate portion to pivot at the first and second pivot points relative to the main support; 
wherein upon release of the actuator, the lock element engages the first and second traction elements and the actuator is urged to the second direction toward the front portion of the connector opposite the first direction thereby preventing pivoting of the intermediate support relative to the main support.
Claim 31. (Currently Amended) A cervical collar having an anterior component and a posterior component securable to the anterior component with at least one strap, the anterior component defining a central axis, the anterior component forming a frontal opening, and the anterior component comprising: 
a main support defining first and second frontal projections extending over a top segment of the frontal opening, the first and second frontal projections extend laterally and anteriorly toward the central axis such that the first and second frontal projections are arranged to jut horizontally and being arranged to receive the at least one strap and having a rigid construction so the first and second frontal projections do not yield or bend when Application No.: 15/696,885Attorney Docket No.: 19793.517the at least one strap is secured thereto, the main support defining a lower portion extending continuously and obliquely downwardly from and between the first and second frontal projections relative to and along the central axis, the lower portion having an inner periphery forming an entirety of a segment of the frontal opening below the first and second frontal projections and commencing at first and second recessed portions along the inner periphery and extending posteriorly by being formed by the first and second frontal projections, the main support further forming first and second flanks extending from the first and second frontal projections 
an intermediate support defining a front portion centered about and having opposed sides extending 
wherein the intermediate support defines first and second slots proximate the first and second frontal projections of the main support on the opposed sides of the front portion of the intermediate support, the main support defines first and second slots at second end portions of the first and second flanks adjacent the first and second frontal projections and proximate to the central axis, the first and second slots of the intermediate support extending in a first direction relative to the central axis, and the first and second slots of Application No.: 15/696,885Art Unit: 3786the main support extending in a second direction relative to the central axis different from the first direction; 
an upper support carried by the intermediate support and abutting an outer periphery of the intermediate support opposite an inner periphery of the intermediate support so as to adjust therewith relative to the main support, the upper support being located above the inner periphery of the intermediate support and connected centrally to the intermediate support along the central axis of the anterior component; wherein the intermediate support defines a central tab extending outwardly away from the outer periphery of the intermediate support along the central axis upon which a center portion of the upper support is suspended relative to the intermediate support at said central tab; 
a connector defining an opening for receiving an actuator, and curved channels for receiving first and second arms and through which first and second traction elements are guided and slidingly engage upper and lower portions of a lock element, respectively, the connector also defining peripheral surfaces to the curved channels to direct the first and second traction elements upwardly toward the first and second slots, the connector being monolithic and located within the main support and forming a cavity into which the lock element is located;
wherein each of the upper and lower portions of the lock element forms a series of teeth; 
wherein the first traction element forms a series of teeth along a lower end portion to slidingly engage the upper portion of the lock element and the second traction element forms a series of teeth along an upper end portion to slidingly engage the lower portion of the lock element; Application No.: 15/696,885 Art Unit: 3786 Attorney Docket No.: 19793.517 10/20 
wherein the lock element is monolithic and forms the first and second arms having first and second end portions and extending curvingly away from opposed first and second sides from a center section of the lock element toward a rear portion of the connector such that the first and second end portions of the first and second arms, respectively, bias against the rear portion of the connector and the center section of the lock element biasing a front portion of the connector; 
wherein the lock element is movable in a first direction toward the rear portion of the connector under a spring bias to disengage the series of teeth of the upper and lower portions of the lock element from the series of teeth of the first and second traction elements, respectively, thereby enabling the intermediate portion to pivot at the first and second pivot points relative to the main support; 
wherein upon release of the actuator, the lock element engages the first and second traction elements and the actuator is urged to the second direction toward the front portion of the connector opposite the first direction thereby preventing pivoting of the intermediate support relative to the main support.
Allowable Subject Matter
Claims 21-32 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Modglin (US 2014/0107551 A1) (referred to as Modglin ‘551) in view of THORSTEINSDOTTIR (2013/0310722 A1) further in view of Modglin (US 2013/0060179 A1) (referred to as Modglin ‘179) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 21 and 31, and its dependent claims 22-30 and 32 which recite features not taught or suggested by the prior art drawn to Modglin ‘551 in view of THORSTEINSDOTTIR further in view of Modglin ‘179. 
Modglin ‘551 in view of THORSTEINSDOTTIR further in view of Modglin ‘179 fails to disclose or fairly suggest wherein the lock element is monolithic; a connector defining curved channels for receiving first and second arms and through which the first and second traction elements are guided and slidingly engage the upper and lower portions of the lock element, respectively, the connector also defining peripheral surfaces to the curved channels to direct the first and second traction elements upwardly toward the first and second slots, wherein the lock element forms the first and second arms having first and second end portions and extending curvingly away from opposed first and second sides from a center section of the lock element, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 21 and 31. 
Claims 22-30 and 32 are allowed insofar as they depend from the allowed base claims 21 and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786    


/ERIN DEERY/Primary Examiner, Art Unit 3754